MEMORANDUM OF DECISION.
Shawn Ellis appeals from his conviction in Superior Court, Aroostook County, of trafficking in a schedule X drug, in violation of 17-A M.R.S.A. § 1103 (1983). Tried as an accomplice, Ellis contends that the State produced insufficient evidence of his specific intent to promote or facilitate the crime as required by 17-A M.R.S.A. § 57(3)(A) (1983).
Carefully reviewing the record in the light most favorable to the State, we are satisfied there was sufficient evidence from which the jury could reasonably have inferred Ellis’s intent. State v. Doody, 434 A.2d 523, 529-30 (Me.1981).
The entry is:
Judgment affirmed.
All concurring.